             Case 7:94-mj-01970-MRG Document 3 Filed 11/20/20 Page 1 of 1

                                                                      ...
                                                                                     f""
                                                                            •· 1,...,("'j
                                                                                            I'.
                                                                                             bHI ...   ,I..

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 94 MJ 01970                         (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Adam T. Lindley


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon.~
                                                           United States Magistrate Judge




Dated:          20     day of_N_o_v_em_b_er_ _ _ __ , 2 0 ~
               Poughkeepsie, New York
